                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      SACV 19-00753 GW (AFMx)                              Date:    December 2, 2019
 Title:         Adam Ghadiri v. Fernando Gonzalez et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                       N/A
                  Deputy Clerk                                 Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):

                      N/A                                                 N/A


Proceedings:            (In Chambers) ORDER TO SHOW CAUSE

        On November 19, 2019, the undersigned issued an order directing the parties to contact the
Court regarding their availability for an in-person settlement conference. Dkt. No. 24. The Court
instructed the parties to contact the Court by no later than November 26, 2019. As of the date of
this order, the Court has not heard from either party.

        Accordingly, Plaintiff’s counsel and Defendant, proceeding pro se, are ORDERED TO
SHOW CAUSE, in writing, as to why the Court should not impose monetary sanctions against
each for failure to follow court orders. Plaintiff’s counsel and Defendant shall each file a
declaration by December 9, 2019, explaining his failure to contact the Court as ordered. After
receiving the declarations, the Court will determine whether a hearing on the matter is warranted.

       IT IS SO ORDERED.




                                                                                              :
                                                                 Initials of Preparer         dl




CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                Page 1 of 1
